Citation Nr: 1749359	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, including a left knee sprain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from May 1960 until April 1962 and from July 1963 until June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In pertinent part, the RO denied reopening the claim for service connection for a left knee disorder.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in December 2009.

In October 2011, the Board, in pertinent part, reopened the left knee claim and remanded it for additional development.  In August 2015, the Board denied service connection for a left knee disorder.

The Veteran appealed only the Board's denial of service connection for the left knee to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a memorandum decision, vacating the Board's decision as to the issue of the left knee only, and remanding it to the Board for further proceedings consistent with the decision.  The Court found that the Board had failed to provide an adequate statement of reasons or bases for its finding that he had not experienced continuous knee symptoms since service, and had overlooked favorable evidence of record, specifically reports of left knee pain from the 1990s.  The Court ordered the Board to determine whether the lay statements from the 1990s of chronic knee pain since service are credible, and if so whether a new medical opinion is necessary.

The Board notes that other claims addressed by the Board in October 2011 and August 2015 included claims for bilateral hearing loss (service connection granted in an October 2012 rating decision) and a right ankle disorder (service connection denied in an April 2016 Board decision), as well as, an acquired psychiatric disorder (service connection for depression granted in a March 2013 rating decision and service connection for PTSD granted in an August 2015 Board decision).  These matters are no longer before the Board.  

The Board acknowledges that in June 2016 the Veteran filed a notice of disagreement (NOD) for PTSD and a total disability rating based on individual unemployability (TDIU) following an October 2015 rating decision that granted service connection for PTSD.  The Veteran's attorney has claimed that a TDIU claim is part of the PTSD claim.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction (AOJ) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in honorable service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the Veteran's honorable, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
In the instant service connection case, there is no deficiency in the duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision, advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, as well as, the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the RO did not provide notice on how to support a claim for service connection, the Board finds that the Veteran had actual notice of how to do so, as indicated by his claiming that his left knee disorder began from an in-service injury and has continued to the present during his December 2009 Board hearing; he also had a meaningful opportunity to participate in the adjudication process. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the Veteran is currently represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his attorney have not indicated there is any outstanding evidence relevant to this claim.  In an August 2017 correspondence, the Veteran, through his attorney waived any VCAA notice errors.

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Also, per the October 2011 Board remand directives, the AOJ obtained additional VA medical records, SSA records, and a left knee examination.

In December 2011, the Veteran underwent a VA examination for the left knee.  The Board notes that the Veteran's attorney has argued that the VA examination was inadequate because it did not address whether there was a link between the in-service injury and lay reports of chronicity.  However, as will be explained below, the Board does not find the Veteran's reports of chronicity to be credible.  As such, an opinion to specifically address these non-credible reports is not necessary.  The attorney has also claimed that the VA examiner only relied on a lack of service treatment records.  The VA examiner, however, specifically considered service treatment records, as well as, provided a medical opinion based on physical examination of the Veteran and discussed etiology as found by study of X-ray findings of the knee and in consideration of a comparison between the claimed left knee and the right knee (for which the Veteran has not indicated that he has had an in-service injury).  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his left knee disorder claim.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



III. Left Knee Disorder

The Veteran contends that he has had a left knee disorder since service, when he fell through a hatch and caught himself.  (December 2009 Board hearing).

There is no dispute that the Veteran has a current left knee disorder, to include 
mild degenerative changes and small suprapatellar joint effusion.  (December 2011 VA examination).  

Additionally, there is no dispute that the Veteran was treated for a left knee sprain during service.  A December 23, 1963 service treatment record indicates that the Veteran sprained his left knee and right ankle in the line of duty.  A December 27, 1963 record found him discharged to full duty and fit for such duty.  His June 1967 discharge examination was negative for any knee or leg condition.  

The question before the Board is whether the Veteran has a current left knee disorder etiologically related to service. 

Both SSA and VA medical records are negative as to any complaints of, or treatment for, a left knee disorder from during the current appeal period, though there are reports of knee pain from the late 1990s that will be discussed below.  The Veteran has also indicated that he does not receive treatment for his left knee.  Rather, he reported that it would swell and have pain occasionally with use and at those times he would ice it.  He claimed that he continually had knee problems since service.  (December 2009 Board hearing).  

In an affidavit received by VA in June 2017 the Veteran reported:

1. I served in the United States Navy from 1960 to 1962 and again from 1963 to 1967. I injured my left knee...I tripped over the hatch and my left knee struck the metal frame of the submarine. After the incident, I was bandaged up and put on medical rest. I was given crutches for at least a couple of days, and I was given pain medication. Even after I stopped using the crutches, I still experienced severe pain in my left knee. I did not tell anyone about my continuous pain because I did not want to be seen as weak and or as a complainer. I would wrap up my left knee on my own, and I would apply hot and cold packs whenever I had free time, but they provided little relief.

2. Throughout the years, I have continued to experiencing left knee pain in my left knee in the same place and with the same severity that I did when I originally struck my knee during service. I have continuously experienced flare-ups in my left knee at least a couple of times per month since I hurt my knee in the service. Over the years, the severity and frequency of my left knee flare-ups has gotten progressively worse. I regularly experience weakness in my left knee, as well as the sensation that I am going to stumble and fall. I also experience occasional swelling in my left knee. As my knee continued to worsen, I was prescribed a cane for usage in about 2007. I need a cane to help support myself when walking because my left knee constantly cracks and pops. A couple of years ago I can no longer-kneel down
because I cannot push myself up from a low position due to the pain I experience in my left knee. As time has progressed and my condition has worsened, I firmly believe that the severe left knee pain that I have experienced over the years is a result of my time in-service left knee injury.

The Board notes that following his initial reports and treatment in 1963, the Veteran was subsequently released for full duty after four days of conservative treatment.  The service treatment records for the next 4 years do not document any subsequent complaints of, or treatment for, left knee pain, despite the Veteran's report that he would wrap up his knee and apply hot and cold packs whenever possible with little relief.  Approximately 3 years after the knee injury, during which the Veteran claims he had severe knee pain; he had an evaluation in October 1966, following a car accident.  At that time, the examiner noted that physical examination on admission was within normal limits, other than pain in the neck (the Veteran is already service-connected for a cervical spine disability).  Furthermore, the June 1967 separation examiner found that the Veteran's lower extremities were normal.  

The Veteran and his attorney have claimed that he did not report his claimed continued severe left knee pain in service because he did not want to be seen as weak or as a complainer.  This is certainly a common attitude/behavior of service members in general.  Here, however, the specifics trump the generalities.  The Board cannot ignore the specific facts presented in this case.  The Board notes that the service treatment records document that when the Veteran did have other continuing medical problems, he did seek medical help during service.  A January 1962 service treatment record documents that the Veteran had a small pilonidal cyst (he is already service-connected for the residuals of the cyst) for about a year, which had recently become tender the month before.  The examiner noted that the Veteran specifically requested that it be excised prior to separation, which was to occur in April 1962 (at the end of his first period of service).  Such evidence clearly demonstrates that during service, when the Veteran had an ongoing medical problem he would have it addressed and that he knew to have medical matters addressed prior to his separation from service.  Indeed, he sought treatment for the cyst that had become tender for a month, but currently contends that he had severe knee pain for years in service and did not seek treatment because he did not want to seem weak or be seen as a complainer.  The Board finds that such a report is contradictory to the demonstrated evidence of seeking treatment in service when needed.  

The Veteran has also reported continued left knee pain in the same place and severity since service, reporting flare-ups at least a couple times a month since service.  In August 2017, the Veteran, through his attorney, argued that in addition to his lay statements, evidence supportive of the claim of chronicity are medical records from almost 30 years following the only medical records regarding the left knee.  The attorney noted that a 1994 SSA form indicated that the Veteran took Cataflam for arthritis three times per day; that on a 1998 SSA disability report the Veteran stated that he had "arthritis in left hand and 2 both knees;" and in June 1999 the Veteran complained of pain in his knees, and the left knee was noted to have a slight crepitation.  

The Board notes that the Veteran's attorney has not indicated that the 1994 SSA form documented that the Veteran took arthritis medication for a knee, just that it showed that the Veteran took arthritis medication generally.  In contrast, in a December 1994 SSA medical record, Dr. R. W. indicated that the Veteran took Cataflam for his back - there was no indication of a knee problem recorded.  Also, in the 1998 SSA disability report referenced, the Veteran indicated arthritis of both knees, but the Veteran has only claimed to have injured his left knee in service.  

Additionally, in the June 1999 SSA private medical record noted, there was a report that the Veteran "also complains of pain in his knees."  However, although Dr. H. H. examined the left knee and noted slight crepitation, he did not make a diagnosis as to the left knee at that time.  Rather, the diagnosis made at that time was exostosis spur foramin S1 on the left with marked left radiculopathy, which was following a work-related injury to the back.  The Veteran's chief complaint at that time was "[p]ain in his back radiating down his left leg."  The SSA records generally document complaints of, or treatment for, a work-related back injury, with left lower extremity radiculopathy/sciatica, from 1990.  For example, a January 1996 SSA record from Rehabilitation Medicine Services documents that the Veteran was to be treated for status post foraminotomy of the lumbar spine and left sciatica.  

Multiple other medical records from the years prior to the records from 1998 and 1999 that indicated knee pain and were noted by the Veteran's attorney fail to support the Veteran's claim of chronicity.

The Veteran specifically failed to indicate knee pain multiple times when such a report would be relevant.  In a May 1991 Medical History and Physical Examination, the Veteran specifically denied having arthritis, gout or rheumatism.  He did report having bone or joint trouble and broken bones, dislocations, amputations, or sprains.  However, he later specified that his joint trouble was arthritis of his left shoulder and that he hurt his neck.  He did not indicate any sort of knee injury when specifically asked about joint trouble.  Furthermore, the Report of Physical Examination of that time included a finding that the lower extremities were normal and deep knee bend was normal.  

In a September 19, 1991 record by Dr. M. H., his doctor noted the Veteran's August 1990 work related injury to the low back.  At that time the Veteran denied having any past medical problems other than diabetes and gout.  Evaluation of the knees showed reflexes were normal and symmetrical; motor, sensory and reflex exams were intact in the lower extremities.

In his July 1992 SSA claim application, the Veteran reported only one physical limitation, back pain - despite currently claiming to have had continuous, severe left knee pain since 1963 with multiple flare-ups per month.  He then clarified in his disability report in that application that he had a lower back injury from a fall and that the condition first bothered him in August 1990.  No mention of his knee was made at that time.

A March 1993 SSA disability determination and transmittal found that the Veteran's primary diagnosis was a disorder of the back and there was no secondary diagnosis.

In an April 1993 private consultation, Dr. P. J. specifically found on review of symptoms "[n]o major joint aches aside from his back, wrists and ankle."  

Additionally, although the Veteran has reported continued left knee pain in the same place and severity since service, the service treatment records document that he had a sprained left knee.  However, in a November 1997 SSA record from the Rehabilitation Hospital of Lafayette, the Veteran reported his August 1990 work-related injury when he fell on his low back; and that his "[c]urrent chief complaints pain in the low back and left lower extremity."  He then filled out a diagram to describe his pain, and described numbness of the left lower extremity from the back of the knee to the foot.  He reported numbness down the back of the leg - which is of a different symptom than the symptoms of joint swelling and tenderness of the joint noted in the December 1963 service treatment record documenting treatment.  Moreover, in the 1997 record, although he was specifically describing pain of the left lower extremity he did not mention a chronic left knee problem since 1963, and indicated a numbness problem of the lower extremity in general, not specific to the knee.  Furthermore, in a later outpatient therapy progress report, that medical provider noted a diagnosis of status post foraminotomy L5 S1, left sciatica - there was no indication of a knee disorder despite specific treatment of the left lower extremity.

Also in his affidavit, the Veteran reported that due to his in-service knee injury, he regularly experienced weakness in the left knee, as well as the sensation that he will stumble and fall, and currently uses a cane due to his knee.  However, in an October 1997 SSA record, Dr. R. W. indicated treatment for the Veteran's gait, including prescribing a cane, but only indicated complaints of lumbar pain with radiation to the left lower extremity, and only diagnosed status post lumbar foraminotomy L5-S1 April 1993 with residual left sciatica.  Additionally, in a January 1993 private medical record, Dr. M. H. noted that "[t]he patient complains of low back pain into the right and left sacroiliac area.  This causes his left leg to feel weak."  In a September 1992 private orthopedic evaluation, Dr. F. W. reported that the Veteran "said he has pain in the low back at the belt into the left leg. The left leg feels weak that actually it seems to be worse now than it was.  He is concerned that his leg is not getting any times, his leg seems to give out."  After evaluating the left leg, Dr. W. found the Veteran "does have absence of the left tendoachilles reflex which leads one to believe that he has a lumbosacral disc pressing on the S-1 nerve root. He does still have left lower extremity symptomatology."  Such medical records and findings are in contradiction to the Veteran's ascribing his left leg weakness and symptoms to his knee.

In addition to the contradictions noted above, the Board further notes that in a December 1996 SSA record of a private chronic pain interview, the Veteran specifically reported that he has been in pain since 1990, following his work-related back injury.  No mention of a knee injury was made, though the Veteran currently claims to have had continuous, severe left knee pain that acted up monthly since 1963.  

The discussed denials and reports regarding his physical ailments are in contradiction to the Veteran's current claim of continuity of knee symptoms since 1963.  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

Additionally, the contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service, are inconsistent with the contemporaneous evidence.  The Board acknowledges that the Veteran's attorney pointed to a 1998 and a 1999 report of knee pain; however, the Board finds that the numerous contradictory records and reports in the years prior to 1998 are more probative as to the question of continuity.  Accordingly, the Board finds such allegations of continuity of symptomatology to be not credible.
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based on the above, the Board finds that the Veteran's reports as to continuity of symptoms of the left knee since 1963 are not credible.

The Veteran has also provided a personal opinion through his claim that he developed a left knee disorder during his honorable period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service left knee complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In any event, the most probative medical opinion evidence has indicated that the current left knee disorder is not etiologically related to symptomatology noted in service. 

A December 2011 VA examiner noted the Veteran's report of falling through a hatch and injuring his knees, but without memory of a right knee injury, and his denial of injury since service.  Following physical examination of the Veteran, the examiner found no left lower leg condition.  However, following X-ray, the examiner clarified that the Veteran had mild degenerative changes, small suprapatellar joint effusion, and no acute bony abnormalities or malalignment.

The December 2011 VA examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that service treatment records indicated a left knee injury that only required conservative treatment and that his provider had discharged the Veteran to full duty.  Also, the separation examination made no mention of the knee condition.  Furthermore, the VA examiner found that the radiographic evaluation did not show post-traumatic arthritic changes.  Rather, the examiner found that radiographically and on physical examination of the right knee (for which the Veteran has not claimed service connection), the right knee was more symptomatic than the left knee.  Furthermore, the VA examiner opined that the arthritic conditions found would be considered due to normal age progression and less likely from intraservice events.  

To the extent the Veteran may be claiming that his current degenerative disease is arthritis and should be granted on a presumptive basis, under 38 C.F.R. § 3.309(a), the Board finds that the probative medical evidence does not support that claim.  One year following his honorable service (ending June 1967), the record does not document any X-ray evidence of arthritis.  Furthermore, the December 2011 VA examiner specifically found that the degenerative changes shown by the Veteran were considered normal age progression and less likely from intraservice events.
Thus, there is no medical evidence or credible lay evidence of arthritis within a year of the Veteran's discharge from honorable service.  As such, service connection on a presumptive basis is not warranted.

Furthermore, as to a claim for service connection on a direct basis, the most probative evidence of record does not support finding that there is a nexus, or link, between the current disability and the honorable period of service, such that service connection could be granted.  

Following examination and record review, the December 2011 VA examiner found that the left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The December 2011 VA examiner's opinion is considered probative, and is uncontroverted by any credible or probative evidence of record.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Additionally, the VA examiner provided an adequate etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  Consequently, the Board assigns great probative value to that negative opinion.

The weight of the probative evidence demonstrates that the Veteran does not have a current left knee disorder due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left knee disorder is denied.

ORDER

Service connection for a left knee disorder is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


